Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kristen (Meyers) Tuiletufuga on 02/08/2022.
In the claims, amend the claims as indicated below:
	26. (Proposed Amendment) A computer-implemented method, comprising:
by a computing system:
receiving, from a client computing device, an input of a free text query via a general search engine, the general search engine having only a single query text input field;
deriving, based on the free text query, terms corresponding to travel constraints including terms corresponding to a destination location and a departure date;
for each term of the terms, determining a respective probability of the term being related to a request for travel information;
determining that a combined probability of the terms being related to [[a]]the request for travel information exceeds a threshold value, the combined probability of the terms being based on the respective probability of each term of the terms; and

submitting the travel query to a travel search engine in response to the combined probability of the terms being related to the request for travel information exceeding the threshold value, the travel search engine being distinct from the general search engine; 
receiving one or more travel search results in response to submitting the travel query to the travel search engine; and
presenting the one or more travel search results via the client computing device.

36. (Proposed Amendment) A system, comprising:
one or more storage devices; and
one or more processors communicatively coupled to the one or more storage devices, wherein the one or more processors execute application code instructions stored on the one or more storage devices to cause the system to:
receive, from a client computing device, an input of a free text query via a general search engine, the general search engine having only a single query text input field;
derive, based on the free text query, terms corresponding to travel constraints including terms corresponding to a destination location and a departure date;
for each term of the terms, determine a respective probability of the term being related to a request for travel information;
determine that a combined probability of the terms being related to [[a]]the request for travel information exceeds a threshold value, the combined probability of the terms being based on the respective probability of each term of the terms;

submit the travel query to a travel search engine in response to the combined probability of the terms being related to the request for travel information exceeding the threshold value, the travel search engine being distinct from the general search engine; 
receiving one or more travel search results in response to submitting the travel query to the travel search engine; and
present the one or more travel search results via the client computing device.
44. (Proposed Amendment) The system of claim [[31]]41, wherein the one or more processors are further configured to execute application code instructions stored on the one or more storage devices to cause the system to derive the destination location from the free text query, user information, and popular-travel information.
45. (Proposed Amendment) The system of claim [[32]]42, wherein the one or more processors are further configured to execute application code instructions stored on the one or more storage devices to cause the system to derive the departure date from the free text query, user information, and popular-travel information.

Allowable Subject Matter
Claims 26-45 are allowed (claims 1-25 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 26:
the request for travel information exceeds a threshold value, the combined probability of the terms being based on the respective probability of each term of the terms; and
generating a travel query from the terms;
submitting the travel query to a travel search engine in response to the combined probability of the terms being related to the request for travel information exceeding the threshold value, the travel search engine being distinct from the general search engine”.

The closest prior art, Kirmse et al (US 2013/0344896 A1) discloses similar features of determining a respective probability of the term related to a request for travel information (par. 0025). However, Kirmse et al do not explicitly teach:
“determining that a combined probability of the terms being related to [[a]]the request for travel information exceeds a threshold value, the combined probability of the terms being based on the respective probability of each term of the terms; and
generating a travel query from the terms;
submitting the travel query to a travel search engine in response to the combined probability of the terms being related to the request for travel information exceeding the threshold value, the travel search engine being distinct from the general search engine”.

Another close prior art, Marcken (US 2009/0271226 A1), discloses similar features of submitting travel search query to an appropriate search engine (col. 6). However, Marcken does not explicitly teach:
the request for travel information exceeds a threshold value, the combined probability of the terms being based on the respective probability of each term of the terms; and
generating a travel query from the terms;
submitting the travel query to a travel search engine in response to the combined probability of the terms being related to the request for travel information exceeding the threshold value, the travel search engine being distinct from the general search engine”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“determining that a combined probability of the terms being related to [[a]]the request for travel information exceeds a threshold value, the combined probability of the terms being based on the respective probability of each term of the terms; and
generating a travel query from the terms;
submitting the travel query to a travel search engine in response to the combined probability of the terms being related to the request for travel information exceeding the threshold value, the travel search engine being distinct from the general search engine”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claim 36 is allowed for similar reason as claim 26.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2165.